     Case 8:19-cv-01989-GW-PLA Document 22 Filed 08/10/20 Page 1 of 1 Page ID #:2522

                                                                             JS-6
1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       SOUTHERN DIVISION
11

12    TELONIOUS LAMAR TAYLOR,                  )    No. SA CV 19-1989-GW (PLA)
                                               )
13                        Petitioner,          )    JUDGMENT
                                               )
14                   v.                        )
                                               )
15    JOSIE GASTELLO, Warden,                  )
                                               )
16                        Respondent.          )
                                               )
17

18          Pursuant to the Order accepting the findings, conclusions, and recommendations of
19    the United States Magistrate Judge,
20          IT IS ADJUDGED that the Petition in this matter is dismissed with prejudice.
21

22    DATED: August 10, 2020                       ________________________________________
                                                           HONORABLE GEORGE H. WU
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
